DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.

	Response to Amendment
This Office action is in response to the applicant’s communication filed 06/14/2022.
Status of the claims:
Claims 1 – 8, 11 – 16, and 19 are pending in the application.
Claims 1, 3 – 5, 7, 11, and 14 – 16 are amended.
Claim 19 is new.
The objection to the specification in the previous action have been withdrawn in light of the applicant’s amendments filed 06/14/2022.

Claim Objections
Claims 1 – 8, 11 – 16, and 19 are objected to because of the following informalities:  
Claims 1, 5, 6, 11, and 14, recite “the proximal end” and the distal end” throughout, however there are two structures (the stylet and the introducer) recited to have a proximal and distal end, although in view of the disclosure and/or other claim language, it can be understand which structure is being discussed at any one point in the above claims, for the sake of consistency the examiner suggests each line be written as either “the proximal and distal ends of the introducer” or “the proximal and distal ends of the stylet”;
Claim 4, line 2 reads “a passageway” however, this is a typographical error and while the phrase is understood to mean “the passageway” as defined previously in claim 1, the examiner suggests the line be written as “the passageway” so as to have consistent language throughout the claims;
Claim 6, line 1 reads “a magnitude” and “an angle”, however, these are typographical errors and while the phrases are understood to mean “the magnitude” and “the angle” as defined previously in claim 1, the examiner suggests the lines be written as “the magnitude” and “the angle”, respectively, for the purpose of maintaining consistent language throughout;
Claim 13, line 2 reads “curved portion of the introducer”, however this is a typographical error, and while the phrase is understood in view of the disclosure to mean “curved portion of the curved introducer shaft”, the examiner suggests the line be written as “curved portion of the curved introducer shaft” for the purpose of maintaining consistent claim language throughout;
Claims 2 – 16 and 19 are objected to as they are dependent on objected claims. 
Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the electrical lead" in line 19.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the applicant is defining a second set of leads or if the “electrical lead” is referring to the lead previously defined. For the purpose of examination the examiner will read the electrical lead to be the same as the lead.
Claims 12 – 16 are rejected as indefinite as they depend from an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The rejection of claims 1 – 8 and 11 – 16 with respect to Weiner in view of Otten, Whitney, and Barolat in the previous action has been withdrawn in light of the applicant’s arguments filed 06/14/2022; specifically, Whitney does not teach a grip fitted over an introducer hub as claimed.

Claims 1 – 7 and 11 – 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiner (US 20020198572 A1) (previously presented), in view of Otten (US 5255691) (previously presented).
Regarding claim 1, Weiner discloses an apparatus for supporting peripheral nerve field stimulation (PNFS) of living being tissue (Peripheral nerve stimulation apparatus – abstract), the apparatus comprising: 
an introducer (introducer needle 22) having a curved introducer shaft (body of introducer needle 22) (Figure 7 and paragraphs [0025] and [0058]) with a proximal end (proximal end 28) and a distal end (terminal end 24) (paragraph [0043] and Fig. 7), the curved introducer shaft (introducer needle 22) shaped to have a first curved portion (curved body of introducer needle 22) proximate to the distal end (Examiner’s note: as shown in Fig. 7, the curved portion is between the distal end and the proximal end), the proximal end including an introducer hub (hub30) (paragraph [0043] and Fig. 7); 
a stylet (stylet 42) configured to be inserted within the introducer to form an introducer needle assembly (introducer needle 22 and stylet 42) (Examiner’s note: as stated in paragraphs [0061 – 0062], the stylet is inserted and removed from the introducer needle 22), the stylet having a proximal end (end closest to the introducer needle 22 proximal end) and a distal end (end closest to the introducer needle 22 terminal end), the stylet (stylet 42) including a second curved portion (curved body of the stylet 42 – not shown) having a shape that matches a shape of the first curved portion of the introducer (Examiner’s note: the stylet 42 is curved to match the curvature of the introducer needle 22 so that the curvature of the needle 22 can be checked with ease – paragraph [0061]), and wherein the first curved portion and the second curved portion are preconfigured to have a magnitude of an angle of curvature (Examiner’s note: prior to the insertion of the introducer needle is gently curved to conform to the patient’s body – paragraph [0058], therefore the introducer is preconfigured to have an angle of curvature of which is matched by the stylet when inserted; it should be noted that the curvature of the stylet is preconfigured before insertion of the lead 14); and 
the introducer shaft (introducer needle 22) including a passageway (lumen of needle 22) configured to receive a lead (lead 14) (paragraphs [0061 – 0064]) to be positioned proximate to nerve fibers of interest (Examiner’s note: as discussed in paragraph [0062] the lead 14 is inserted into the needle 22 to contact / stimulate the targeted nerves).
However, Weiner is silent regarding (i) wherein the stylet includes a hub, (ii) wherein the stylet hub includes a nub configured to fit into a recess of the introducer hub to indicate a direction of curvature of the distal end of the introducer, (iii) wherein the angle of curvature is of fifteen degrees, twenty five degrees, or thirty five degrees off of a sagittal plane of a patient, (iv) a grip fitted over the introducer hub, the grip severed to permit releasable attachment from the introducer hub, (v) the grip including a pair of transverse elements configured to provide for manipulating and controlling movement of the first curved portion proximate to the distal end of the introducer, and (vi) the pair of transverse elements configured to facilitate application of posterior pressure sufficient, at the proximal end, to cause the first curved portion proximate to the distal end to tent tissue at the distal end.
As to (i) – (ii) and (iv – vi), Otten teaches, in the same field of endeavor, an apparatus for introducing a flexible member into the epidural space of the spinal column, the apparatus comprising an introducer (introducer needle 12) including a hub (hub 16) (column 4, lines 60 – column 5 lines 10), a stylet (stylet 20) including a stylet hub (hub 22) (column 4, lines 60 – column 5 lines 10), and wherein the stylet hub (hub 22) includes a nub (lug 24) configured to fit into a recess (opening 18) to indicate a direction of curvature of the distal end of the introducer (column 5 lines 10 – 55) (Examiner’s note: as discussed in column 5, lines 3-10 and 55 – 65, the fitting of the lug 24 into the recess 18 provides the operator with the relative position of the stylet within the needle 12, and thus an indication of the direction of curvature). Otten further teaches a grip (wings 13) fitted over introducer hub (introducer needle 12 and hub 16) (Examiner’s note: column 5, lines 33 – 36, states that the wings 13 are coupled to the introducer hub 16, and are therefore fitted over the introducer hub 16; see also figures 3-6), the grip (wings 13) is severed to permit releasable attachment (Examiner’s note: Otten notes that that the wings 13 can be coupled to the hub 16 as stated above and further states that the invention may be practiced without the wings – column 6 lines 20 – 23, therefore the device of Otten encompasses or alternatively makes obvious the use of a severed grip for removal or release as desired); the grip (wings 13) comprising a pair of transverse elements (wings 13) configured to provide for manipulating and controlling movement (column 5, lines 33 – 40 and column 6, lines 16 – 20) of the first curved portion proximate the distal end of the introducer (introducer needle 12); the pair of transverse elements (wings 13) configured to facilitate application of posterior pressure (column 5, lines 33 – 40) sufficient, at the proximal end, to cause the first curved portion proximate to the distal end to tent tissue at the distal end (Examiner’s note: the wings 13 are capable of moving the introducer such that the introducer (taught by Weiner) will cause the tissue to tent).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the assembly of Weiner to incorporate the stylet hub for the purpose of having a handle that can easily be gripped by the operator, and it would have been obvious to incorporate the nub and recess of the respective hubs, for the purpose of providing a locking connection between the needle and the stylet so that stylet will not rotate or back out during the penetration process (column 5, lines 3 - 10 and 55 – 67 – Otten). Furthermore, it would have been obvious to incorporate the grip into the device of Weiner, as taught by Otten for the purpose of being able to allow the manipulation of the device with one hand (column 5, lines 33 – 43). 
As to (iii), Weiner teaches that the introducer (22) is curved by the physician to conform to the patient’s body above the peripheral nerve to facilitate placement of the lead (paragraph 0058).  Further as Weiner teaches the stylet is used to ensure the curve of the introducer by inserting it with ease (paragraph 0061) the stylet (42) of Weiner would also be curved to conform to the body.  
Thus, in view of Weiner, the degree of curvature of the introducer and stylet would have been obvious to one of ordinary skill in the art to adjust in order to facilitate the placement of the lead.  As this is the same purpose of the claimed curvature (see instant specification abstract and paragraph 0037 which states the curved introducer permits proper placement), wherein the tool is disclosed for the same treatment location in the body (Weiner teaches the treatment can be for the back or spine paragraphs 0069-0070 and claim 17; the instant specification paragraph 0027 and 0044 discloses treatment of the spine) the teachings of the prior art are considered to encompass or at least make obvious the claimed range.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").

Regarding claim 2, as discussed above, it would have been obvious to use the medical device of Weiner in view of Otten. Weiner further teaches comprising the lead (lead 14), the lead representing a PNFS lead (Examiner’s note: as stated in paragraph [0014] of Weiner, the lead is used to stimulate peripheral nerves, and therefor lead 14 is a PNFS lead).

Regarding claim 3, as discussed above, it would have been obvious to use the medical device of Weiner in view of Otten. Weiner further teaches wherein the magnitude of the angle of curvature of the first curved portion and the second curved portion is configured to facilitate placement of the lead in a subdermal region of a spine of a patient (Examiner’s note: as stated in paragraph [0058] the magnitude of the angle of curvature is that of which best conforms to the contour of the patient above the peripheral nerve, and therefore the claimed angle and placement of the lead are encompassed or alternatively considered obvious over the teaches of Weiner), and wherein the subdermal region includes oligodendrocytes that contain A Beta fibers (Examiner’s note: oligodendrocytes with A Beta fibers are heavily myelinated neurons which encompasses neurons that transmit pain and some neurons found in the spinal column; Wiener states in paragraphs [0068 – 0069] many uses for the system including stimulating pain neurons, and therefore the claimed limitations are encompassed or at least considered obvious over the teaches of Wiener).

Regarding claim 4, the claimed limitation is intended use and only requires the ability of the product to perform.  As discussed above, it would have been obvious to use the medical device of Weiner in view of Otten. Weiner further teaches wherein the introducer provides a passageway (lumen of introducer needle 22) through which the lead (lead 14) (paragraphs [0061 – 0064]) can be positioned in a region of an anatomy of a patient that includes oligodendrocytes, the oligodendrocytes containing A Beta fibers (Examiner’s note: Oligodendrocytes with A Beta fibers are heavily myelinated neurons which encompasses neurons that transmit pain and some neurons found in the spinal column.  As Wiener states in paragraphs [0068 – 0069] many uses for the system including stimulating pain neurons, the claimed limitations are thus encompassed or at least considered obvious over the teaches of Wiener).
Regarding claim 5, as discussed above, it would have been obvious to use the medical device of Weiner in view of Otten. Additionally, although Weiner does not expressly state the drawings are to scale, in looking at Fig. 7 it is reasonable to say that the curved introducer shaft (introducer needle 22) is shaped to have a continuous angle of curvature along a length and to form the device of the prior art as shown in the drawing would have been obvious and within the purview of one in ordinary skill in the art. Thus, the claimed limitations are considered obvious the prior art.
Regarding claim 6, as discussed above, it would have been obvious to use the medical device of Weiner in view of Otten. The combination of Weiner and Otten further teaches wherein a magnitude of an angle of curvature of the needle assembly (curvature of the introducer needle 22 and stylet 42 - Weiner) coupled with the grip (wings 13 – Otten) facilitate a tenting procedure of the tissue at the distal end (Examiner’s note: as stated in paragraph [0058] of Weiner, the introducer needle is conformed to the curvature of the patient, therefore the claimed angle of curvature is encompassed by or alternatively made obvious by the device of Weiner for the reasons discussed above) by reducing a resistance of the tissue to the tenting procedure (Examiner’s note: it should be understood that the wings 13 are configured such that when pressure is applied in the downward direction, the distal end of the curved needle 22 of Weiner will bend upwards, the same motion of a see-saw, which will create tenting of the tissue). Thus, the claimed limitations are considered obvious over the prior art.
Regarding claim 7, as discussed above, it would have been obvious to use the medical device of Weiner in view of Otten. The combination of Weiner and Otten further teach wherein the grip (wings 13 - Otten) forms a winged attachment having a circular (Examiner’s note: although Otten does not expressly state the drawings are to scale, in looking at the shape of the wings 13 in Figs. 5 and 6 it is reasonable to say that the wings 13 have a circular shape, thus the shape of the wings is encompassed or alternatively made obvious by Otten). Furthermore, it as the wings of Otten are taught for gripping, and the claimed wings are also for gripping, to have one shaped wings or another that allows for a grip would have been obvious and well within the purview of one of ordinary skill in the art.  Thus, the claimed limitations are considered obvious over the prior art.


Regarding claim 11, Weiner discloses a method for positioning an electrical lead within living being tissue to support peripheral nerve field stimulation (PNFS) (peripheral nerve stimulation steps – abstract and paragraphs [0060 – 0064]), the method comprising: 
Inserting (Examiner’s note: the step of inserting the introducer needle is disclosed in paragraph [0060 – 0064]) an introducer needle assembly (introducer needle 22 and stylet 42) that includes an introducer and a stylet, introducer (introducer needle 22) having a curved introducer shaft (body of introducer needle 22) (paragraphs [0025] and [0058] and Figure 7) with a proximal end (proximal end 28) and a distal end (terminal end 24) (paragraph [0043] and Fig. 7), the curved introducer shaft (introducer needle 22) shaped to have a first curved portion (curved body of introducer needle 22) proximate to the distal end (Examiner’s note: as shown in Fig. 7, the curved portion is between the distal end and the proximal end), the proximal end including an introducer hub (hub30) (paragraph [0043] and Fig. 7), the stylet having a proximal end (end closest to the introducer needle 22 proximal end) and a distal end (end closest to the introducer needle 22 terminal end), the stylet (stylet 42) including a second curved portion (curved body of the stylet 42 – not shown) having a shape that matches a shape of the first curved portion of the introducer (Examiner’s note: the stylet is curved to match the curvature of the introducer needle 22 so that the curvature of the needle 22 can be checked with ease – paragraph [0061]), and wherein the first curved portion and the second curved portion are preconfigured to have a magnitude of an angle of curvature (Examiner’s note: prior to the insertion of the introducer needle is gently curved to conform to the patient’s body – paragraph [0058], therefore the introducer is preconfigured to have an angle of curvature of which is matched by the stylet when inserted; it should be noted that the curvature of the stylet is preconfigured before insertion of the lead 14); and 
Inserting a lead (lead 14) (paragraphs [0061 – 0064]) through a passageway (lumen of introducer needle 22) to position the electrical lead proximate to nerve fibers of interest (Examiner’s note: as discussed in paragraph [0062] the lead 14 is inserted into the needle 22 to contact / stimulate the targeted nerves).
However, Weiner is silent regarding (i) wherein the stylet includes a hub, (ii) wherein the stylet hub includes a nub configured to fit into a recess of the introducer hub to indicate a direction of curvature of the distal end of the introducer, (iii) wherein the angle of curvature is of fifteen degrees, twenty five degrees, or thirty five degrees off of a sagittal plane of a patient, (iv) providing a grip fitted over the introducer hub, the grip severed to permit releasable attachment from the introducer hub, (v) the grip including a pair of transverse elements utilized to manipulate and control movement of the first curved portion proximate to the distal end of the introducer, and (vi) applying pressure to the pair of transverse elements, at the proximal end, sufficient to cause the first curved portion proximate to the distal end to tent tissue at the distal end.
As to (i) – (ii) and (iv – vi), Otten teaches, in the same field of endeavor, an apparatus for introducing a flexible member into the epidural space of the spinal column, the apparatus comprising an introducer (introducer needle 12) including a hub (hub 16) (column 4, lines 60 – column 5 lines 10), a stylet (stylet 20) including a stylet hub (hub 22) (column 4, lines 60 – column 5 lines 10), and wherein the stylet hub (hub 22) includes a nub (lug 24) configured to fit into a recess (opening 18) to indicate a direction of curvature of the distal end of the introducer (column 5 lines 10 – 55) (Examiner’s note: as discussed in column 5, lines 3-10 and 55 – 65, the fitting of the lug 24 into the recess 18 provides the operator with the relative position of the stylet within the needle 12, and thus an indication of the direction of curvature). Otten further teaches a grip (wings 13) fitted over introducer hub (introducer needle 12 and hub 16) (Examiner’s note: column 5, lines 33 – 36, states that the wings 13 are coupled to the introducer hub 16, and are therefore fitted over the introducer hub 16), the grip (wings 13) is severed to permit releasable attachment (Examiner’s note: Otten notes that that the wings 13 can be coupled to the hub 16 as stated above and further states that the invention may be practiced without the wings – column 6 lines 20 – 23, therefore the device of Otten encompasses or alternatively makes obvious the use of a severed grip for release or removal); the grip (wings 13) comprising a pair of transverse elements (wings 13) configured to provide for manipulating and controlling movement (column 5, lines 33 – 40 and column 6, lines 16 – 20) of the first curved portion proximate the distal end of the introducer (introducer needle 12); the pair of transverse elements (wings 13) configured to facilitate application of posterior pressure (column 5, lines 33 – 40) sufficient, at the proximal end, to cause the first curved portion proximate to the distal end to tent tissue at the distal end (Examiner’s note: the wings 13 are capable of moving the introducer such that the introducer (taught by Weiner) will cause the tissue to tent).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the assembly of Weiner to incorporate the stylet hub for the purpose of having a handle that can easily be gripped by the operator, and it would have been obvious to incorporate the nub and recess of the respective hubs, for the purpose of providing a locking connection between the needle and the stylet so that stylet will not rotate or back out during the penetration process (column 5, lines 3 - 10 and 55 – 67 – Otten). Furthermore, it would have been obvious to incorporate the grip into the device of Weiner, as taught by Otten for the purpose of being able to allow the manipulation of the device with one hand (column 5, lines 33 – 43).
As to (iii), Weiner teaches that the introducer (22) is curved by the physician to conform to the patient’s body above the peripheral nerve to facilitate placement of the lead (paragraph 0058).  Further as Weiner teaches the stylet is used to ensure the curve of the introducer by inserting it with ease (paragraph 0061) the stylet (42) of Weiner would also be curved to conform to the body.  
Thus, in view of Weiner, the degree of curvature of the introducer and stylet would have been obvious to one of ordinary skill in the art to adjust in order to facilitate the placement of the lead.  As this is the same purpose of the claimed curvature (see instant specification abstract and paragraph 0037 which states the curved introducer permits proper placement), wherein the tool is disclosed for the same treatment location in the body (Weiner teaches the treatment can be for the back or spine paragraphs 0069-0070 and claim 17; the instant specification paragraph 0027 and 0044 discloses treatment of the spine) the teachings of the prior art are considered to encompass or at least make obvious the claimed range.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
Regarding claim 12, as discussed above, it would have been obvious to use the medical device of Weiner in view of Otten. Weiner further teaches wherein the lead represents a PNFS lead (Examiner’s note: as stated in paragraph [0014] of Weiner, the lead is used to stimulate peripheral nerves, and therefor lead 14 is a PNFS lead).

Regarding claim 13, as discussed above, it would have been obvious to use the medical device of Weiner in view of Otten. Weiner further teaches further comprising positioning the lead (lead 14) in a region of oligodendrocytes that contain A Beta fibers (Examiner’s note: Oligodendrocytes with A Beta fibers are heavily myelinated neurons which encompasses neurons that transmit pain and some neurons found in the spinal column. As Wiener states in paragraphs [0068 – 0069] many uses for the system including stimulating pain neurons, the claimed limitations are thus encompassed or at least considered obvious over the teaches of Wiener) when the curved portion of the introducer (introducer needle 22) is passed through the living being tissue and the stylet (stylet 42) is removed (Examiner’s note: as discussed in paragraphs [0060 – 0062] the introducer needle 22 is placed through the incision, in the curved state, and the stylet is inserted and then removed from said needle 22).
Regarding claim 14, as discussed above, it would have been obvious to use the medical device of Weiner in view of Otten. Weiner further teaches wherein the curved introducer shaft (introducer needle 22) is shaped to have a continuous angle of curvature along a length (Examiner’s note: as shown in Fig. 7, the curvature along the length is continuous in that there are no breaks or interruptions) thereof between the proximal and distal ends (Fig. 7), thus the claimed limitation is encompassed or at least obvious over the teachings of the prior art.
Regarding claim 15, as discussed above, it would have been obvious to use the medical device of Weiner in view of Otten. Weiner further teaches wherein the magnitude of the angle of curvature (curvature of the introducer needle 22 as shown in Fig. 7 of Weiner) is configured to facilitate locating a region that contains the nerve fibers of interest for insertion of the lead (Examiner’s note: as stated in paragraph [0058] the curvature is set by the surgeon for the purpose of conforming to the contour of the patient, wherein the device is set to locate a region of nerve fibers of interest and therefore the claimed limitations are encompassed by or alternatively made obvious over Weiner).
Regarding claim 16, as discussed above, it would have been obvious to use the medical device of Weiner in view of Otten. Weiner further teaches wherein the magnitude of the angle of curvature of the first curved portion and the second curved portion is configured to facilitate placement of the lead in a subdermal region of a spine of a patient (Examiner’s note: as stated in paragraph [0058] the magnitude of the angle of curvature is that of which best conforms to the contour of the patient above the peripheral nerve, therefore the angle of curvature is encompassed or alternatively made obvious over Weiner), and wherein the subdermal region includes oligodendrocytes that contain A Beta fibers (Examiner’s note: Oligodendrocytes with A Beta fibers are heavily myelinated neurons which encompasses neurons that transmit pain and some neurons found in the spinal column.  As Wiener states in paragraphs [0068 – 0069] many uses for the system including stimulating pain neurons, the claimed limitations are thus encompassed or at least considered obvious over the teaches of Wiener).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiner (US 20020198572 A1) (previously presented) and Otten (US 5255691) (previously presented), as presented in claim 1 above, and further in view of Jones (US 20050288759 A1).
Regarding claim 8, as discussed above, it would have been obvious to use the medical device of Weiner in view of Otten.
However, the combination of Weiner and Otten are silent regarding wherein the winged attachments are formed of a flexible material. 
As to the above, Jones teaches, in the same field of endeavor, an introducer apparatus for nerve stimulation (abstract) comprising an introducer (outer sheath 12b) including a grip (handle portion 27b of outer sheath 12b) (paragraph [0055] and Fig. 2C), wherein the grip (handle portion 27b) comprises winged attachments (wings on handle portion 27b shown in Fig. 2C and 2D), wherein the winged attachments are comprised up of a flexible material (Examiner’s note: as stated in paragraphs [0055; 0056] the outer shaft 12b, which includes the handle portion 27b, is formed of a plastic or polymer material suitable for flexing).
It would have been obvious to one of ordinary skill in the art at the time of the invention, to modify the device of Weiner in view of Otten such that the device including the wings is comprised of a flexible material because the flexible material is a known element for medical devices as shown by Jones and would have yielded the predictable results of increased malleability and conformability to the desired shape as well as provide a comfortable gripping means to the surgeon.
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiner (US 20020198572 A1) (previously presented) and Otten (US 5255691) (previously presented), as presented in claim 1 above, and further in view of Chu (US 20040087970 A1).
Regarding claim 19, as discussed above, it would have been obvious to use the medical device of Weiner in view of Otten. 
However, the combination of Weiner and Otten is silent regarding wherein the distal end of the introducer is blunt. 
As to the above, Chu teaches, in a similar field of endeavor, an introducer assembly for use in delivering an implant into the body, wherein the introducer (shaft 14) has a distal end (tip 26) that may be blunt or sharp (paragraph [0155]). Chu further teaches the use of the blunt tip provides some resistance to unintended penetration through tissue or organs (paragraph [0155]). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Weiner in view of Otten to incorporate the blunt tip for the purpose of preventing resistance to unintended penetration through tissue or organs; furthermore, Chu makes it obvious wherein the distal end can be either blunt or sharp and still preform its intended function.

Response to Arguments
Applicant’s arguments, filed 06/14/2022, with respect to claims 1 – 8 and 11 – 16 have been fully considered and are persuasive.  Therefore, the rejection with respect to Weiner in view of Otten, Whitney, and Barolat has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Weiner and Otten.
Applicant's arguments filed 06/14/2022 with respect to Weiner and Otten have been fully considered but they are not persuasive.
Regarding the argument “Thus, Weiner describes an introducer needle that is manually curved by the physician and principally to conform to a contour of a patient's neck. Weiner does not disclose that the needle is preconfigured to have a particular magnitude of an angle of curvature.” , “having a magnitude of an angle of curvature of fifteen degrees, twenty five degrees, or thirty five degrees off of a sagittal plane of a patient”, AND “Therefore, Applicant has established that the claimed magnitude of curvature is critical, since the claimed magnitude of curvature permits placement of a lead proximate to a region in a body of the patient of oligodendrocytes that contain A Beta fibers.” , firstly, the definition of preconfigured is configured prior to, with that said Weiner discloses wherein the introducer is manually curved to conform to the patient’s anatomy. In order to manually curve the introducer, the introducer would need to be curved prior to it being inserted into the patient, or else it would not be manually curved. Therefore, the introducer is configured in a curved shape prior (pre) to the insertion of the introducer into the body. Secondly, with regards to the degree of curvature, as stated in the above rejection, the applicant places no criticality on the degree and simply states that the curvature could be within the claimed range; additionally, Weiner does state that the curvature of the introducer is conformed to the contour of the patient to better optimize the device for the procedure which means changing the angle of curvature to any needed angle. Lastly, the examiner acknowledges the applicant has criticality for the introducer being in a curved state, however, the applicant has not provided criticality on the specific degrees which have been recited in the claims. Again, as stated above, the introducer of Weiner can be conformed to the contour of the patient, Weiner does not limit the curvature range, and therefore it would be obvious that the claimed ranges fall in the realm of angles that the introducer can conform to while also being able to function as intended.  Thus, the claimed limitations are considered obvious for the reasons herein.
Regarding the argument of “Therefore, Otten does not disclose that "the first curved portion [of an introducer] and the second curved portion [of a stylet] are preconfigured to have a magnitude of an angle of curvature of fifteen degrees, twenty five degrees, or thirty five degrees off of a sagittal plane of a patient," , it should be noted that the examiner does not rely on Otten to teach the curved portion of the introducer or the curved portion of the stylet. Otten is used to teach the hub of the stylet and Whitney is used to teach in the grip portion of the introducer.
Regarding the arguments with respect to the newly added claims / claim amendments, the examiner has provided a more detailed response in the rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Erickson (US 20040210245 A1) teaches a bendable introducer and needle assembly.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771